[Cite as State v. Stacy, 2016-Ohio-7977.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                              :   APPEAL NO. C-150730
                                                TRIAL NO. C-15CRB-22986
        Plaintiff-Appellee,                 :

  vs.                                       :     O P I N I O N.

CHAD B. STACY,                              :

      Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed and Cause Remanded

Date of Judgment Entry on Appeal: December 2, 2016


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Michael J. Trapp, for Defendant-Appellant.
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS


S TAUTBERG , Judge.
       {¶1}     Plaintiff-appellant Chad B. Stacy has appealed the judgment of the

Hamilton County Municipal Court convicting him of sexual imposition in violation of

R.C. 2907.06.    We affirm the trial court’s judgment convicting Stacy of sexual

imposition, but we hold that the trial court did not provide proper notice to Stacy of

his sex-offender registration duties as required by R.C. 2950.03, and we remand this

cause for the court to provide the required notice.

                                Facts and Procedure

       {¶2}     On August 16, 2015, 16-year-old A.T. was spending the night at her

mother’s home. A.T. fell asleep on the couch with her dog. At about 4:00 a.m., A.T.

woke up suddenly to find Stacy touching her. His hand was under her shorts, but

outside of her underwear. A.T. ran to her mother’s room crying and upset. She woke

her mother and told her that Stacy had touched her. When confronted by A.T.’s

mother, Stacy said that he had found dog urine in the house and had been trying to

get the dog off of the couch and into the bathroom. A.T.’s mother found nothing to

indicate that the dog had urinated in the house. In the meantime, A.T. called her

boyfriend and her stepmother.

       {¶3}     A.T. met her stepmother at a gas station and they called the police.

The police officer met A.T. and her stepmother between 6:00 and 7:00 a.m. in a

grocery store parking lot. Although A.T. appeared calm when she described the

incident, the officer “got the feeling that something had happened” because “she was

out of the ordinary, something had upset her.” A police detective conducted a follow-

up investigation, which included talking to Stacy.      Stacy gave oral and written

statements in which he stated that he had been trying to get A.T.’s dog and put it into

the bathroom because it had urinated on the floor. In his oral statement, Stacy




                                           2
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



admitted that he could have “accidentally” touched A.T. when he was reaching for

the dog.

       {¶4}    Following a bench trial, the trial court found Stacy guilty of sexual

imposition and sentenced him to 60 days in jail, with credit for 12 days. The court’s

journal entry states that Stacy “is also declared a Tier I sex offender” and that he

“must register for 15 years.”
                                Sufficiency of Evidence
       {¶5}    Stacy’s first assignment of error alleges that his conviction was not

supported by sufficient evidence. He argues that the state did not produce sufficient

evidence to corroborate A.T.’s testimony, as required by R.C. 2907.06(B).           We

disagree.

       {¶6}    R.C. 2907.06(B) states, “No person shall be convicted of a violation of

[the sexual imposition statute] solely upon the victim’s testimony unsupported by

other evidence.” “The corroborating evidence necessary to satisfy R.C. 2907.06(B)

need not be independently sufficient to convict the accused, and it need not go to

every essential element of the crime charged.       Slight circumstances or evidence

which tends to support the victim’s testimony is satisfactory.” State v. Economo, 76

Ohio St.3d 56, 666 N.E.2d 225 (1996), syllabus. In Economo, a patient alleged that

her treating doctor had inappropriately touched her. The Ohio Supreme Court held

that medical records showing the physician-patient relationship and that the victim

had an appointment on the day of the incident, along with evidence that the victim

had asked her sister to accompany her to the doctor’s office a few days after the

incident because she was scared and upset and that the victim was on the verge of

crying when she left the doctor’s office was enough to get over the “threshold inquiry

of legal sufficiency” to allow the “factfinder to determine whether there was sufficient




                                           3
                     O HIO F IRST D ISTRICT C OURT OF A PPEALS



proof beyond a reasonable doubt to support the sexual imposition charges.” Id. at

60.

       {¶7}     In the instant case, A.T. immediately went to her mother’s bedroom

to report what Stacy had done. A.T. was crying and upset. She called her stepmother

and her boyfriend to tell them what had happened. The police officer testified that

when he met A.T. and her stepmother, A.T. appeared as if something had happened

to her. Stacy admitted that he might have “accidentally” touched A.T. while he was

reaching for her dog.       We hold that this evidence was sufficient to meet the

corroboration requirement of R.C. 2907.06(B). The first assignment of error is

overruled.

                              Sex Offender Notification

       {¶8}     Stacy’s second assignment of error alleges that the trial court erred in

failing to provide the notification required by R.C. 2950.03 of his registration duties

as a Tier I sex offender.

       {¶9}     R.C. 2950.03(A) provides that “[e]ach person who has been convicted

of * * * a sexually oriented offense * * * and who has the duty to register * * * shall be

provided notice in accordance with this section of the offender’s * * * duties imposed

under sections 2950.04, 2950.041, 2950.05, and 2950.06 of the Revised Code.” R.C.

2950.03(A)(2) required that Stacy be provided with that notice “at the time of

sentencing.”

       {¶10}    R.C. 2950.03(B)(1) sets forth the specifics of the sex offender

registration requirements. R.C. 2950.03(B)(1)(a) provides that the “judge shall

require the offender to read and sign a form stating that the offender’s duties to

register * * * have been explained to the offender,” and that “[i]f the offender is

unable to read * * * the judge shall certify on the form that the * * * judge specifically



                                            4
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



informed the offender of those duties and that the offender indicated an

understanding of those duties.”

       {¶11}   R.C. 2950.03(B)(2) specifies that the notice “shall be on a form

prescribed by the bureau of criminal identification and investigation and shall

contain all of the information specified in division (A) of this section and all of the

information required by the bureau.”

       {¶12}   Finally, R.C. 2950.03(B)(3) requires that after the form is signed or

certified in accordance with R.C. 2950.03(B)(1)(a), the judge, in this instance, “shall

give one copy of the form to the offender * * * shall send one copy of the form to the

bureau of criminal identification and investigation * * * shall send one copy of the

form to the sheriff of the county in which the offender expects to reside, and shall

send one copy of the form to the sheriff of the county in which the offender was

convicted or pleaded guilty if the offender has a duty to register pursuant to division

(A)(1) of section 2950.04 or 2950.041 of the Revised Code.”

       {¶13}   In the instant case, at sentencing, the court told Stacy,

               Also, because this is a—you’re considered a sex offender at this

       point, and that you automatically, as a result of this conviction, are

       considered to be a Tier I sex offender.

               You have a duty upon your release from the Justice Center to

       register, either in person with the Sheriff of the County of which you

       establish residency within three days, to register with the Sheriff. This

       is a registration requirement which will be more explained to you by

       personnel with either the Clerk’s Office or Sheriff’s Department.

       {¶14}   There is nothing in our record that confirms that Stacy was provided

the notice required by R.C. 2950.03 on the prescribed form, or that he read or signed

any such form. While the court did inform Stacy that he was a Tier I sex offender,


                                           5
                    O HIO F IRST D ISTRICT C OURT OF A PPEALS



and that he would have to register for 15 years and would have to register with the

sheriff of his county of residence within three days after his release from jail, it

delegated the task of providing Stacy with specific notice about his registration duties

to the “Clerk’s Office or the Sheriff’s Department.” The statute requires that the trial

court provide the notice. There is some reference in the record to “a document” that

would be given to him, but it is not clear that the document referenced is the form

required by R.C. 2950.03. There is no signed or unsigned copy of the form in the

case file, and the record before us does not demonstrate that Stacy was provided the

form required by the statute. While keeping a copy of the signed form in the case file

is not required by the statute, the absence of it or any other clear indication on the

record constrains us to find a lack of compliance with the statute. The second

assignment of error is sustained.

                                     Conclusion

       {¶15}   The judgment of the trial court convicting Stacy of sexual imposition

is affirmed, but the cause is remanded for the trial court to properly provide notice to

Stacy of his sex offender registration requirements pursuant to R.C. 2950.03.

                                               Judgment affirmed and cause remanded.


HENDON, P.J., concurs.
CUNNINGHAM, J., concurs in judgment only.


Please note:
       The court has recorded its own entry this date.




                                           6